Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17184664 filed on 02/25/2021.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-9 (Group I and species I) in the reply filed on 01/24/2022 is acknowledged.
The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. The traversal is unpersuasive since the device can be formed by different processes as noted in the restriction requirement and would therefore require separate distinct search strategies for the device and method claims. The device and method claims are classified in different CPC group/subgroup as noted in the restriction requirement. Therefore, there would be a serious search and/or examination burden. The restriction requirement is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2017/0018612) in view of Liu et al. (US 2019/0131402) and in view of Takeuchi et al. (US 2020/0343380) and further in view of Reghunathan et al. (US 2021/0013340).
Regarding independent claim 1, Ito teaches a switching LDMOS device (Fig. 3B, paragraph 0037) formed in a first well of a first conductivity type in a semiconductor substrate (Fig. 3B, substrate 102, paragraph 0015 discloses p type), 
wherein the first well comprises an LDD region (Fig. 3B, element 210, paragraph 0044) of the switching LDMOS device and 
a first body doped region (Fig. 3B, element 126); 
a gate structure (Fig. 3B, element 107) of the switching LDMOS device is formed on the surface of the substrate between the LDD region and the body doped region of the second conductivity type; 
the gate structure comprises a gate dielectric layer (Fig. 3B, element 125) covering the substrate surface and a gate (Fig. 3B, element 108) covering the gate dielectric layer; 
gate sidewalls (Fig. 3B, elements 120/122) are further provided at both sides of the gate structure; 
a first heavily doped region (Fig. 3B, element 104, paragraph 0016 discloses n type) of the second conductivity type is provided in the LDD region, one side of the first heavily doped region is in contact with the edge of the gate sidewall, and the first 
a second heavily doped region (Fig. 3B, element 106, paragraph 0018 discloses n type) of the second conductivity type is provided in the first body doped region, one side of the second heavily doped region is in contact with the edge of the gate sidewall, and the second heavily doped region serves as a drain region of the switching LDMOS device (Fig. 3B, paragraph 0018); 
a channel (paragraph 0024) of the switching LDMOS device is formed in a surface layer of the semiconductor substrate between the LDD region and the body doped region and below the gate structure, and 
when a voltage applied to the gate exceeds a threshold voltage of the LDMOS device, the channel is inverted to achieve conduction between the source region and the drain region (paragraph 0030-0031); and 
one side of the LDD region and one side of the body doped region which are away from the gate structure both are provided with a field oxide or STI (Fig. 3B, element 112).
Ito does not explicitly teach an I/O well with n type conductivity and a polysilicon gate, and one side of the field oxide or STI is in contact with the first heavily doped region in the LDD region or the second heavily doped region in the first body doped region.
Liu et al. teach a LDMOS device comprising an n type I/O well (paragraph 0019).

Ito modified by Liu et al. do not explicitly disclose a polysilicon gate, and one side of the field oxide or STI is in contact with the first heavily doped region in the LDD region or the second heavily doped region in the first body doped region.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known polysilicon gate material as shown by Takeuchi et al. in paragraph 0063, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Ito modified by Liu et al. and Takeuci et al. do not explicitly disclose and one side of the field oxide or STI is in contact with the first heavily doped region in the LDD region or the second heavily doped region in the first body doped region.
Reghunathan et al. teaches a source/drain region (Fig. 2, element 225) in contact with a STI region (Fig. 2, element 220). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ito and Liu et al. and Takeuci et al. according to Reghunathan et al. with the motivation to provide low on-state resistance (paragraph 0002).

Regarding claim 2, Ito teaches wherein in the first well, a third heavily doped region of the first conductivity type (Fig. 3B, element 105) is further provided at an outer In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 3, Ito teaches wherein a second gate structure (Fig. 3B, element 109) is further provided on the field oxide or STI (the term “on” is being interpreted as positioned above), the second gate structure and the gate structure of the switching LDMOS device are synchronously formed by means of etching, the second gate structure is used as a mask for self-aligned implantation of the first heavily doped region and/or the second heavily doped region, and after the self-aligned implantation is completed, the second gate structure can be selectively removed or retained (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) MPEP §2113).
Regarding claim 4, Ito teaches wherein the first body doped region of the second conductivity type is formed by means of self-aligned implantation (Even though 
Regarding claim 5, Ito teaches wherein the first conductivity type is a P type and the second conductivity type is an N type (Fig. 3B, see paragraphs cited above).
Regarding independent claim 6, Ito teaches a switching LDMOS device (Fig. 3B, paragraph 0037) formed in a first well of a first conductivity type in a semiconductor substrate (Fig. 3B, substrate 102, paragraph 0015 discloses p type), wherein: 
the first well comprises a first body doped region (Fig. 3B, element 126) and 
a second body doped region (Fig. 3B, element 210, paragraph 0044) of a first conductivity type; 
a gate structure (Fig. 3B, element 107) of the switching LDMOS device is formed on the surface of the substrate between the first body doped region and the second body doped region; 
the gate structure comprises a gate dielectric layer (Fig. 3B, element 125) covering the substrate surface and a gate (Fig. 3B, element 108) covering the gate dielectric layer; 
gate sidewalls (Fig. 3B, elements 120/122) are further provided at both sides of the gate structure; 

a second heavily doped region (Fig. 3B, element 106, paragraph 0018 discloses n type) of the second conductivity type is provided in the first body doped region, one side of the second heavily doped region is in contact with the edge of the gate sidewall, and the second heavily doped region serves as a drain region of the switching LDMOS device (Fig. 3B, paragraph 0018); 
a channel (paragraph 0024) of the switching LDMOS device is formed in a surface layer of the semiconductor substrate between the second body doped region and the first body doped region and below the gate structure, and 
when a voltage applied to the gate exceeds a threshold voltage of the LDMOS device, the channel is inverted to achieve conduction between the source region and the drain region (paragraph 0030-0031); and 
one side of the second body doped region and one side of the first body doped region which are away from the gate structure both are provided with a field oxide or STI (Fig. 3B, element 112).
Ito does not explicitly teach an I/O well with n type conductivity and a polysilicon gate, and one side of the field oxide or STI is in contact with the first heavily doped region in the second body doped region or the second heavily doped region in the first body doped region.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ito according to Liu et al. with the motivation to provide high operating voltage (paragraph 0019).
Ito modified by Liu et al. do not explicitly disclose a polysilicon gate, and one side of the field oxide or STI is in contact with the first heavily doped region in the second body doped region or the second heavily doped region in the first body doped region.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known polysilicon gate material as shown by Takeuchi et al. in paragraph 0063, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Ito modified by Liu et al. and Takeuchi et al. do not explicitly disclose one side of the field oxide or STI is in contact with the first heavily doped region in the second body doped region or the second heavily doped region in the first body doped region.
Reghunathan et al. teaches a source/drain region (Fig. 2, element 225) in contact with a STI region (Fig. 2, element 220). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ito and Liu et al. and Takeuchi et al. according to Reghunathan et al. with the motivation to provide low on-state resistance (paragraph 0002).
Regarding claim 7, Ito teaches wherein in the first well, a third heavily doped region (Fig. 3B, element 105) of the first conductivity type is further provided at an outer In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 8, Ito teaches wherein a second gate structure (Fig. 3B, element 109) is further provided on the field oxide or STI (the term “on” is being interpreted as positioned above), the second gate structure and the gate structure of the switching LDMOS device are synchronously formed by means of etching, the second gate structure is used as a mask for self-aligned implantation of the first heavily doped region and the second heavily doped region, or, the second gate structure is used as a mask for self-aligned implantation of the first heavily doped region or the second heavily doped region, and after the self-aligned implantation is completed, the second gate structure can be selectively removed or retained (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) MPEP §2113).
Regarding claim 9, Ito teaches wherein the first body doped region and the second body doped region are formed by means of self-aligned implantation (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) MPEP §2113).








Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813